—Order, Supreme Court, New York County (Emily Goodman, J.), entered December 22, 1997, which, in an action by plaintiff downstairs tenant/shareholder for, inter alia, an injunction compelling defendants-appellants upstairs tenants/ shareholders to remove a sunken whirlpool tub appellants installed in their bathroom and to otherwise restore their apartment to its original condition, granted defendant-respondent cooperative housing corporation’s motion for summary judgment on its cross claim for an injunction compelling appellants to permit it to enter their apartment in order to restore a concrete slab separating the two apartments that appellants had removed in order to install the tub, unanimously affirmed, with costs.
The notice of violation issued by the New York City Buildings Department, which specifically calls for the restoration of the concrete fire “stopping” that had separated appellants’ bathroom floor and plaintiff’s bathroom ceiling before its removal by appellants, dispels any issue of fact as to whether a hazard exists requiring immediate correction. We have considered appellants’ remaining contentions and find them to be without merit. Concur — Lerner, P. J., Rubin, Williams, Mazzarelli and Andrias, JJ.